DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mory et al. ( US patent publication: 20190147645, “Mory”).

Regarding claim 1, Mory teaches, A method (Fig. 12) of volume-rendering comprising: 
accessing a 3D medical imaging dataset; ; (“[0006] An ultrasound imaging system according to at least one embodiment of the disclosure may include an ultrasound probe that may be configured to receive ultrasound echoes from a subject to image a volume of the subject, a scan converter that may be configured generate a three dimensional (3D) data set from the ultrasound echoes,”)
generating a volume-rendered image including a rendered object from the 3D medical imaging dataset; ([0006]…..a volume renderer that may be configured to calculate surface shading information of a surface of the 3D data set based, at least in part, on a location of a simulated light source relative to the 3D data set and render a two dimensional (2D) projection image of the 3D data set,”) and 
controlling a shading and an illumination of the volume-rendered image based on a position of a virtual light source with respect to the rendered object, ([0006]…..a volume renderer that may be configured to calculate surface shading information of a surface of the 3D data set based, at least in part, on a location of a simulated light source relative to the 3D data set and render a two dimensional (2D) projection image of the 3D data set,” ….”an input device that may include a user input element that may be configured to receive user input to position the simulated light source at a location behind the surface of the 3D dataset.” “[0042] At Step 1220, the imaging system may receive an indication, responsive to user input, of an in-plane position of the simulated light source in a plane corresponding to a projection plane of the 2D projection image (e.g., image 
plane 420 of FIG. 4).  The user may select an in-plane position for the light 
source.  The in-plane position may correspond to a position in the image plane 
in some embodiments.  At Step 1225, a depth position of the simulated light 
source on an axis normal to the projection plane (e.g., Z-axis) may be determined.) wherein controlling the shading and the illumination comprises performing the following steps: 
a) receiving a control input from a user interface; ({0006].. ….”an input device that may include a user input element that may be configured to receive user input to position the simulated light source at a location behind the surface of the 3D dataset.”)
b) automatically moving the virtual light source to an updated position along a height contour established with respect to a surface of the rendered object in the volume-rendered image in response to the control input; ).  The user may select an in-plane position for the light source.  The in-plane position may correspond to a position in the image plane in some embodiments.  At Step 1225, a depth position of the simulated light source on an axis normal to the projection plane (e.g., Z-axis) may be determined. “[0042]…In some embodiments, the imaging system may re-render the image as the position of the light source is moved by the user.  That is, the light and shadows of the image may dynamically change as the position of the light source is altered (e.g., the surface shading information may be recalculated)”))
c) calculating an updated shading and an updated illumination based on the updated virtual light source position; (“[0006]…..a volume renderer that may be configured to calculate surface shading information of a surface of the 3D data set based, at least in part, on a location of a simulated light source relative to the 3D data set and render a two dimensional (2D) projection image of the 3D data set,”)
d) displaying the volume-rendered image with the updated shading the updated illumination; (“[0042]…In some embodiments, the imaging system may re-render the image as the position of the light source is moved by the user.  That is, the light and shadows of the image may dynamically change as the position of the light source is altered (e.g., the surface shading information may be recalculated)” The imaging system may then calculate surface shading information for one or more surfaces in the 3D data set based on the in-plane and depth positions at Step 1230.  At Step 1235, the imaging system may render the 2D projection image including the shading information on a display.  In some embodiments, the imaging system may re-render the image as the position of the light source is moved by the user.  That is, the light and shadows of the image may dynamically change as the position of the light source is altered (e.g., the surface shading information may be recalculated).  This may allow the user to quickly compare potential positions of the light source and/or investigate features of the image by illuminating portions of the image in sequence.”) and 
e) repeating steps a), b), c), and d) as the virtual light source is being moved in response to the control input. (“[0042]…. That is, the light and shadows of the image may dynamically change as the position of the light source is altered (e.g., the surface shading information may be recalculated).  This may allow the user to quickly compare potential positions of the light source and/or investigate features of the image by illuminating portions of the image in sequence.”)

Regarding claim 2, Mory teaches, wherein the height contour is at a constant height with respect to the surface of the rendered object. ([0022] …..”The clinician may choose to control the location of the light source in the image plane (e.g., an in-plane position, X-Y plane position) as well as the depth of the light source in the 3D data set (Z-axis).” As the light source moves in-plane, the height is same or constant from the surface of the rendered object. Considering depth of the light source is constant as position of the light source is kept it in plane.  Mori can also change height, but at the same height the light source will be moved in plane.)

Regarding claim 4, Mory teaches, adjusting a height of the height contour with respect to the surface of the rendered object in response to a second control input on the user interface. ([0022]…. The clinician may choose to control the location of the light source in the image plane (e.g., an in-plane position, X-Y plane position) as well as the depth of the light source in the 3D data set (Z-axis).”)

Regarding claim 5, Mory teaches, wherein the height contour is above the surface of the rendered object. (Fig. 6 height contour (as light source moves in-plane) of light source 405c is above the surface of rendered object. Considering surface of the object is parallel to element 420)

Mory teaches, wherein the height contour is below the surface of the rendered object. ((Fig. 6 height contour (as light source moves in-plane) of light source 405e is below the surface of rendered object.)


Regarding claim 7, Mory teaches, wherein said controlling the shading and the illumination of the volume-rendered image is further based on a second virtual light source.(“[0045] Continuing this example, the user may set a second light source at a deeper depth and/or close to a region of interest.  This may allow the user to highlight features of the region of interest while providing visibility to the features surrounding the region of interest.”)

Regarding claim 8, Mory teaches, wherein the second virtual light source is positioned below the surface of the rendered object and the virtual light source is positioned above the surface of the rendered object. ((Fig. 6 height contour (as light source moves in-plane)  of  light source 405c is above the surface of rendered object. Fig. 5 height contour (as light source moves in-plane) of light source 405e is below the surface of rendered object.)

Regarding claim 9, Mory teaches, displaying a light source indicator on the volume-rendered image to indicate the position of the virtual light source with respect to the rendered object. (“[0022]….For example, the clinician may touch a touch screen displaying the rendered image along with a visual indicator of the light source (e.g., orb, square, X, etc.) and "drag" the light source to different positions within the image.”)

Regarding claims 10, Mory teaches, displaying a reference plane with a reference plane light source indicator at the same time as the volume-rendered image, wherein the reference plane light source indicator indicates the position of the virtual light source with respect to the reference plane. (Mory [0038] and Fig. 9 teaches reference plane with reference plan light source indicator. 915a and  the indicator is shown large to indicate that its position is at the plane of 915a or reference plane.)  

Regarding claim 11, Mory teaches, adjusting an intensity of the reference plane light source indicator to indicate the position of the virtual light source with respect to the reference plane. (Mory adjusts the size or intensity of the light source indicator when the light source has a distance from the reference plane which is the plane of light source 915a.)

Regarding claim 12, Mory teaches, wherein the reference plane light source indicator is displayed at a maximum intensity when it is in the reference plane, and wherein the reference plane light source indicator is displayed at less than maximum intensity when it is not in the reference plane. (Fig. 9 and {0038] discloses, reference plane light source indicator 915a has the highest intensity as it is shown is largest size. Reference plane light source indicator is shown smaller when the light source is moved at a distance from the reference plane which is the plane of 915a.)

Regarding claim 13, Mory teaches, wherein the intensity of the reference plane light source indicator is adjusted as the virtual light source is moved to indicate a distance of the virtual light source from the reference plane. (0038] and Fig. 9 discloses  reference plane source indicator 915c is smaller to indicate the light source is far from reference plane which is indicated by 915a.    “[0038]……As shown in FIG. 9, the simulated light source 915 may be rendered in the image 910 as smaller in size as the light source is positioned farther away from the image plane in the 3D data set.” In figure 9, 915a is interpreted as reference plane indicator light source when the light source is at default position or near the imaging plane.)

Regarding claim 14, Mory teaches, A system (Fig. 3) for interacting with a 3D medical imaging dataset comprising: 
a display device; (Fig. 3  element 38) ;
a user interface; ( [0041]…At Step 1205, an imaging system may receive a selection of a simulated light source for rendering a 2D projection image of a 3D data set.  In some embodiments, a user may select a simulated light source.  The user may select the light source via a user interface such as user interface 24 in FIG. 1 or user interface 810 in FIG. 8.”) and 
a processor (Image processor 36 is connected with all the elements on the system) communicatively connected to the display device and the user interface, wherein the processor is configured to: 
(“[0006] An ultrasound imaging system according to at least one embodiment of the disclosure may include an ultrasound probe that may be configured to receive ultrasound echoes from a subject to image a volume of the subject, a scan converter that may be configured generate a three dimensional (3D) data set from the ultrasound echoes,”)
generate a volume-rendered image including a rendered object from the 3D medical imaging dataset; ([0006]…..a volume renderer that may be configured to calculate surface shading information of a surface of the 3D data set based, at least in part, on a location of a simulated light source relative to the 3D data set and render a two dimensional (2D) projection image of the 3D data set,”)
receive a control input from the user interface to adjust a position of a virtual light source with respect to the rendered object, wherein the position of the virtual light source is used to calculate an illumination and a shading of the volume-rendered image; ; ([0006]…..a volume renderer that may be configured to calculate surface shading information of a surface of the 3D data set based, at least in part, on a location of a simulated light source relative to the 3D data set and render a two dimensional (2D) projection image of the 3D data set,” ….”an input device that may include a user input element that may be configured to receive user input to position the simulated light source at a location behind the surface of the 3D dataset.” “[0042] At Step 1220, the imaging system may receive an indication, responsive to user input, of an in-plane position of the simulated light source in a plane corresponding to a projection plane of the 2D projection image (e.g., image 
plane 420 of FIG. 4).  The user may select an in-plane position for the light 
source.  The in-plane position may correspond to a position in the image plane 
in some embodiments.  At Step 1225, a depth position of the simulated light 
source on an axis normal to the projection plane (e.g., Z-axis) may be determined.”)
automatically move the virtual light source to an updated position along a height contour established with respect to a surface of the rendered object in the volume-rendered image in response to the control input(“[0042]…In some embodiments, the imaging system may re-render the image as the position of the light source is moved by the user.  That is, the light and shadows of the image may dynamically change as the position of the light source is altered (e.g., the surface shading information may be recalculated)”) ; and 
display the volume-rendered image with the illumination and the shading determined based on a real-time position of the virtual light source during the process of automatically moving the virtual light source to the updated position. (“[0042]…In some embodiments, the imaging system may re-render the image as the position of the light source is moved by the user.  That is, the light and shadows of the image may dynamically change as the position of the light source is altered (e.g., the surface shading information may be recalculated)” The imaging system may then calculate surface shading information for one or more surfaces in the 3D data set based on the in-plane and depth positions at Step 1230.  At Step 1235, the imaging system may render the 2D projection image including the shading information on a display.  In some embodiments, the imaging system may re-render the image as the position of the light source is moved by the user.  That is, the light and shadows of the image may dynamically change as the position of the light source is altered (e.g., the surface shading information may be recalculated).  This may allow the user to quickly compare potential positions of the light source and/or investigate features of the image by illuminating portions of the image in sequence.”)

Regarding claim 16, Mory teaches, wherein the processor is configured to receive a second control input to add a second virtual light source, and wherein the processor is configured to display the volume-rendered image with the illumination and shading determined based on the real-time position of the virtual light source and the second virtual light source. (Fig., 6 and [0045][0042] discloses effect of multiple light sources. [0045]…..“Continuing this example, the user may set a second light source at a deeper depth and/or close to a region of interest.  This may allow the user to highlight features of the region of interest while providing visibility to the features surrounding the region of interest”  “[0042]….That is, the light and shadows of the image may dynamically change as the position of the light source is altered (e.g., the surface shading information may be recalculated).”)

Regarding claims 17, Mory teaches, display a reference plane with a reference plane light source indicator at the same time as the volume-rendered image, wherein the reference plane light source indicator indicates the position of the virtual light source with respect to the reference plane. ( Mory [0038] and Fig. 9 teaches reference plane 


Regarding claim 18, Mory teaches, An ultrasound imaging system (Fig. 3) comprising:
an ultrasound probe; (“[0006] An ultrasound imaging system according to at least one embodiment of the disclosure may include an ultrasound probe that may be configured to receive ultrasound echoes from a subject to image a volume of the subject,” “In some embodiments, method 1200 may be implemented using the image rendering technique 400 illustrated in FIG. 4 and the ultrasound imaging system shown in FIG. 3.)
a display device ( element 38) ; 
a memory; ([0047]…..“Accordingly, various storage media, such as magnetic computer disks, optical disks, electronic memories and the like, can be prepared that can contain information that can direct a device, such as a computer, to implement the above-described systems and/or methods.  Once an appropriate device has access to the information and programs contained on the storage media, the storage media can provide the information and programs to the device, thus enabling the device to perform functions of the systems and/or methods described herein.”)
a user interface; ([0041]…At Step 1205, an imaging system may receive a selection of a simulated light source for rendering a 2D projection image of a 3D data set.  In some embodiments, a user may select a simulated light source.  The user may select the light source via a user interface such as user interface 24 in FIG. 1 or user interface 810 in FIG. 8.”) and 
a processor (Image processor 36 is connected with all the elements on the system) communicatively connected to the ultrasound probe, the display device, the memory, and the user interface, wherein the processor is configured to: 
control the ultrasound probe to acquire a 3D ultrasound dataset; (“[0006] An ultrasound imaging system according to at least one embodiment of the disclosure may include an ultrasound probe that may be configured to receive ultrasound echoes from a subject to image a volume of the subject, a scan converter that may be configured generate a three dimensional (3D) data set from the ultrasound echoes,”)
generate a volume-rendered image including a rendered object from the 3D ultrasound dataset; ([0006]…..a volume renderer that may be configured to calculate surface shading information of a surface of the 3D data set based, at least in part, on a location of a simulated light source relative to the 3D data set and render a two dimensional (2D) projection image of the 3D data set,”)
receive a control input from the user interface to adjust a position of a virtual light source with respect to the rendered object, wherein the position of the virtual light source is used to calculate an illumination and a shading of the volume-rendered image; ([0006]…..a volume renderer that may be configured to calculate surface shading information of a surface of the 3D data set based, at least in part, on a location of a simulated light source relative to the 3D data set and render a two dimensional (2D) projection image of the 3D data set,” ….”an input device that may include a user input element that may be configured to receive user input to position the simulated light source at a location behind the surface of the 3D dataset.” “[0042] At Step 1220, the imaging system may receive an indication, responsive to user input, of an in-plane position of the simulated light source in a plane corresponding to a projection plane of the 2D projection image (e.g., image 
plane 420 of FIG. 4).  The user may select an in-plane position for the light 
source.  The in-plane position may correspond to a position in the image plane 
in some embodiments.  At Step 1225, a depth position of the simulated light 
source on an axis normal to the projection plane (e.g., Z-axis) may be determined.)
automatically move the virtual light source to an updated position along a height contour established with respect to a surface of the rendered object in the volume-rendered image in response to the control input;  (“[0042]…In some embodiments, the imaging system may re-render the image as the position of the light source is moved by the user.  That is, the light and shadows of the image may dynamically change as the position of the light source is altered (e.g., the surface shading information may be recalculated)”) .and 
display the volume-rendered image with the illumination and the shading determined based on a real-time position of the virtual light source during the process of automatically moving the virtual light source to the updated position. (“[0042]…In some embodiments, the imaging system may re-render the image as the position of the light source is moved by the user.  That is, the light and shadows of the image may dynamically change as the position of the light source is altered (e.g., the surface shading information may be recalculated)” The imaging system may then calculate surface shading information for one or more surfaces in the 3D data set based on the in-plane and depth positions at Step 1230.  At Step 1235, the imaging system may render the 2D projection image including the shading information on a display.  In some embodiments, the imaging system may re-render the image as the position of the light source is moved by the user.  That is, the light and shadows of the image may dynamically change as the position of the light source is altered (e.g., the surface shading information may be recalculated).  This may allow the user to quickly compare potential positions of the light source and/or investigate features of the image by illuminating portions of the image in sequence.”)

Regarding claim 19, Mory teaches, wherein the height contour is at a constant height with respect to the surface of the volume-rendered image. (Fig. 5 height contour (as light source moves in-plane) of light source 405b is above the surface of rendered object. “[0041] In some embodiments, the default light source may be an external directional light source at fixed distance from the data set.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mory in view of Hashimoto et al. ( US patent Publication: 20040081340, “Hashimoto”).

Regarding claims 3 and 20, Mory teaches, wherein the height contour is at a constant height with respect to a surface of the rendered object, (Mory, Fig. 6 height contour (as light source moves in-plane) of light source 405c is above the surface of rendered object. “[0041] In some embodiments, the default light source may be an external directional light source at fixed distance from the data set.”) but doesn’t expressly teach, the surface is smoothed and wherein the smoothed surface is determined by applying a smoothing function to the surface of the rendered object.
However, Hashimoto teaches, smoothing a surface and wherein the smoothed surface is determined by applying a smoothing function to the surface of the rendered object.  (“[0077] The smoothing filtering unit 31 performs smoothing processing on the three-dimensional volume generated by the volume generator 30, and removes noise such as speckle noise.)
Mory and Hashimoto are analogous as they are from the field of volume rendering and medical instrument.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mory to have 
The motivation to include to remove the noise from the surface.


Regarding claim 15, Mory teaches, wherein the height contour is at a constant height with respect to a surface of the rendered object. (Mory, Fig. 6 height contour (as light source moves in-plane) of light source 405c is above the surface of rendered object. “[0041] In some embodiments, the default light source may be an external directional light source at fixed distance from the data set.”) but doesn’t expressly teach, the surface is smoothed and wherein the smoothed surface is determined by applying a smoothing function to the surface of the rendered object.
However, Hashimoto teaches, smoothing a surface (“[0077] The smoothing filtering unit 31 performs smoothing processing on the three-dimensional volume generated by the volume generator 30, and removes noise such as speckle noise.)
Mory and Hashimoto are analogous as they are from the field of volume rendering and medical instrument.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mory to have included smoothing the surface as taught by Hashimoto.
The motivation to include to remove the noise from the surface.
   

Response to Arguments
Applicant’s arguments, see  remarks Page, filed 01/28/2022, with respect to rejection of claim 1 under 35 USC 102(a)(1) have been fully considered and are not  persuasive.  Therefore the rejection has been maintained.

Applicant argues, see remarks Page 9,-12 “the Applicant respectfully submits that Mory does not teach or suggest, “automatically moving the virtual light source to an updated position along a height contour established with respect to a surface of the rendered object …….. In paragraph [0042], Mory teaches the imaging system may receive an indication from a user input of an in-plane position of the simulated light source in a plane corresponding to a projection plane of the 2D projection image. See Mory, first sentence of paragraph [0042] In paragraph [0042], Mory also teaches that a depth position of the simulated light source may be determined. See Mory, fourth sentence of paragraph [0042], with respect to step 1225. The Applicant respectfully notes that Mory specifically teaches that the depth position of the of the light source is in a direction normal (or perpendicular) to the projection plane. Mory teaches that the depth position is along the Z-axis. Figure 4 of Mory is reproduced below and shows an example of the Z-axis:…..In Figure 4 of Mory (shown above), 420 represents the image plane, and the Z-axis is perpendicular to the image plane, which is aligned with the X-Y plane. See Mory, para. [030] However, the Applicant respectfully submits that Mory does not teach a height contour established with respect to a surface of the rendered object. (emphasis added) ………………………..


Examiner replies, the surface of the three dimensional image is along X-Y Plane. Therefore if a light source is placed on the perpendicular line to the  X-Y plane, the light source is at height  above or below of the X-Y plane or surface of the three dimensional image. For example, if you place surface in X-Y plane, if you draw a perpendicular line  from the XY plane, the perpendicular line is along Z axis. The distance  of a point along Z axis from X-Y plane is the height.
 

    PNG
    media_image1.png
    392
    515
    media_image1.png
    Greyscale


The annotated Fig. 4 shows ABCD is the surface of the 3d object and the light source 415 is at a height  from ABCD plane. The phrase is height is relative. Distance from the light source to the plane ABCD is the height. For easy understanding a user can rotate the whole image including coordinates and keep the XY plane at the bottom, then the light source along Z axis will be seen at height over plane ABCD.   
Mory indicates that the light source is kept in-plane. That means height is constant (in figure Z value of the light source) and the light source is moved at X-Y plane keeping Z value constant. That’s why the light source is moving along a height contour, where is fixed.
Therefore Mory teaches, “automatically moving the virtual light source to an updated position along a height contour established with respect to a surface of the rendered object in the volume-rendered image in response to the control input” (emphasis added) as required by Applicant’s claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616